DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 15, 17-19, 21-22, 24  are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device having among other elements, a metal seed layer disposed along a lower surface of the upper structure and a side surface of the lower structure; an insulating layer surrounding the redistribution layer structure and the bump pad208; and a bump structure disposed under the bump pad, wherein a first undercut is disposed at one end of the metal seed layer that contacts the upper structure, and a second undercut is disposed at another end of the metal seed layer that contacts the lower structure as recited in claim 1;   a metal seed layer disposed along a lower surface of the upper structure and a side surface of the lower structure, a lower insulating layer surrounding the lower redistribution layer structure and the bump pad, and a bump structure disposed under the bump pad, wherein a first undercut is disposed at one end of the metal seed layer that contacts the upper structure and a second undercut is disposed at another end of the metal seed layer that contacts the lower structure as recited in claim 11; a metal seed layer conformally disposed between a lower surface of the upper structure and a lowermost insulating layer of the plurality of insulating layers, and between a side surface of the lower structure and the lowermost insulating layer; and a semiconductor chip disposed on the redistribution layer structure and electrically connected to the bump structure, wherein a first undercut is disposed at one end of the metal seed layer, a second undercut is disposed at another end of the metal seed layer, and the first undercut and the second undercut extend orthogonal to each other as recited in claim 21.
SUK (2020/0083201) discloses a device having pads and bumps.  However, SUK fails to disclose features as discussed in the above claims.
LIN (2014/0061888) discloses a device having pads and seed layers with bumps.  However, LIN fails to disclose the features as discussed in the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813